UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-Q (MARK ONE) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED June 30, 2008 £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROMTO. Commission File No. 001-33078 EXTERRAN PARTNERS, L.P. (Exact name of registrant as specified in its charter) Delaware 22-3935108 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 16666 Northchase Drive Houston, Texas 77060 (Address of principal executive offices) (Zip Code) (281) 836-7000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer R Non-accelerated filer £ Smaller reporting company £ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R As of July 31, 2008, there were 12,767,462 common units and 6,325,000 subordinatedunits outstanding. TABLE OF CONTENTS Page PART I. UNAUDITED FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Comprehensive Income 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 25 PART II. OTHER INFORMATION Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 6. Exhibits 27 SIGNATURES 28 2 PART I. UNAUDITED FINANCIAL INFORMATION ITEM 1. Financial Statements EXTERRAN PARTNERS, L.P. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except for unit amounts) (unaudited) June 30, 2008 December 31, 2007 ASSETS Current assets: Cash and cash equivalents $ 1,018 $ 2,835 Accounts receivable, trade, net of allowance of $92 and $86, respectively 21,169 13,434 Accounts receivable, affiliate 6,092 36,941 Total current assets 28,279 53,210 Compression equipment 396,279 393,906 Accumulated depreciation (99,635 ) (92,938 ) Net compression equipment 296,644 300,968 Goodwill 67,273 67,152 Other assets 1,798 1,699 Total assets $ 393,994 $ 423,029 LIABILITIES AND PARTNERS’ CAPITAL Current liabilities: Accounts payable, trade $ 463 $ 481 Accounts payable, affiliate 11,056 45,318 Accrued liabilities 3,355 1,991 Accrued interest 1,674 3,142 Current portion of interest rate swaps 3,195 2,170 Total current liabilities 19,743 53,102 Long-term debt 217,000 217,000 Interest rate swaps 5,878 7,768 Other long-term liabilities 159 — Total liabilities 242,780 277,870 Commitments and contingencies (Note 11) Partners’ capital: Limited partner units: Common units, 10,353,790 units issued and outstanding 198,859 197,903 Subordinated units, 6,325,000 units issued and outstanding (45,400 ) (49,411 ) General partner units, 2% interest with 340,383 units issued and outstanding 6,050 5,827 Accumulated other comprehensive loss (8,295 ) (9,160 ) Total partners’ capital 151,214 145,159 Total liabilities and partners’ capital $ 393,994 $ 423,029 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 EXTERRAN PARTNERS, L.P. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS(in thousands of dollars) (unaudited) Three Months Ended June 30, Six Months Ended June 30, 2008 2007 2008 2007 Revenue $ 34,999 $ 18,804 $ 70,266 $ 36,389 Costs and expenses: Cost of sales (excluding depreciation) 15,937 8,062 32,080 15,569 Depreciation 5,811 2,968 11,485 5,750 Selling, general and administrative 4,745 3,426 7,746 6,196 Interest expense 3,445 2,093 7,246 4,226 Other (income) expense, net (1,129 ) (3 ) (1,139 ) (9 ) Total costs and expenses 28,809 16,546 57,418 31,732 Income before income taxes 6,190 2,258 12,848 4,657 Income tax expense (benefit) 111 (6 ) 222 50 Net income $ 6,079 $ 2,264 $ 12,626 $ 4,607 General partner interest in net income $ 186 $ 45 $ 373 $ 92 Limited partner interest in net income $ 5,893 $ 2,219 $ 12,253 $ 4,515 Weighted average limited partners units outstanding: Basic 16,679 12,650 16,679 12,650 Diluted 16,779 12,709 16,776 12,676 Earnings per limited partner unit—Basic $ 0.35 $ 0.18 $ 0.73 $ 0.36 Earnings per limited partner unit—Diluted $ 0.35 $ 0.17 $ 0.73 $ 0.36 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 EXTERRAN PARTNERS, L.P. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (in thousands of dollars) (unaudited) Three Months Ended June 30, Six Months Ended June 30, 2008 2007 2008 2007 Net income $ 6,079 $ 2,264 $ 12,626 $ 4,607 Other comprehensive income: Interest rate swap gain 8,153 2,413 865 1,864 Comprehensive income $ 14,232 $ 4,677 $ 13,491 $ 6,471 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 5 EXTERRAN PARTNERS, L.P. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands of dollars) (unaudited) Six Months Ended June 30, 2008 2007 Cash flows from operating activities: Net income $ 12,626 $ 4,607 Adjustments to reconcile net income to cash provided by operating activities: Depreciation 11,485 5,750 Amortization of debt issuance cost 152 112 Amortization of fair value of acquired interest rate swaps 112 — Unit based compensation expense 821 1,891 Gain on sale of compression equipment (1,119 ) — Changes in assets and liabilities: Accounts receivable, trade (7,735 ) 1,321 Other assets 25 (126 ) Accounts payable, trade (18 ) (1,197 ) Other liabilities (534 ) 1,222 Net cash provided by operating activities 15,815 13,580 Cash flows from investing activities: Capital expenditures (11,972 ) (16,150 ) Proceeds from the sale of compression equipment 5,275 — Net cash used in investing activities (6,697 ) (16,150 ) Cash flows from financing activities: Borrowings under revolving credit facility — (7,300 ) Repayments under revolving credit facility — 3,300 Distributions to unitholders (14,582 ) (8,105 ) Capital contribution from limited and general partner 7,073 3,367 Net change in accounts receivable/accounts payable with affiliate (3,426 ) 10,036 Net cash provided by (used in) financing activities (10,935 ) 1,298 Net decrease in cash and cash equivalents (1,817 ) (1,272 ) Cash and cash equivalents at beginning of period 2,835 2,430 Cash and cash equivalents at end of period $ 1,018 $ 1,158 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 6 EXTERRAN PARTNERS, L.P. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1.
